IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,360




EX PARTE REGINALD WAYNE SANDERS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09F0363-202 IN THE 202ND DISTRICT COURT
FROM BOWIE COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to fifty years’ imprisonment. 
            Applicant contends that he was denied his right to appeal because appellate counsel did not
receive timely notice of his appointment. The trial court made findings of fact and recommended that
we grant Applicant an out-of-time appeal. We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 09F0363-202
from the 202nd Judicial District Court of Bowie County. Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: June 9, 2010
Do Not Publish